DISMISS; Opinion Filed March 7, 2013




                                         S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-00676-CV

                           CASSANDRA RODRIQUEZ, Appellant
                                       V.
                             FRAND CONTRERAS, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-8045-U

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By letter dated May 21, 2012, the Court informed appellant that the required $175 filing
fee was past due and instructed her to pay the fee within ten days. The Court cautioned appellant
that failure to pay the fee within the time specified would result in dismissal of her appeal
without further notice.
       As of today’s date, appellant has not paid the filing fee. Accordingly, we dismiss the
appeal. See TEX. R. APP. P. 42.3(a).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


120676F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

CASSANDRA RODRIQUEZ, Appellant                      On Appeal from the 302nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-00676-CV          V.                      Trial Court Cause No. 08-8045-U.
                                                    Opinion delivered by Chief Justice Wright.
FRANK CONTRERAS, Appellee                           Justices Lang-Miers and Lewis participating.

         In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, FRANK CONTRERAS, recover his costs of this appeal
from appellant, CASSANDRA RODRIQUEZ.


Judgment entered March 7, 2013.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




1200676.R.docx                                  2